

ACCORD DE SEPARATION
SEPARATION AGREEMENT
ENTRE LES SOUSSIGNÉS :
BETWEEN THE UNDERSIGNED:
 
 
SILEC CABLE, société par actions simplifiée au capital social de 60.037.000€
dont le siège social est situé rue de Varennes Prolongée, 77876
Montereau-Fault-Yonne, France, immatriculée au Registre du Commerce et des
Sociétés de Melun sous le numéro 484 920 194, représentée par Monsieur Robert J.
Siverd, dûment habilité,
SILEC CABLE, a French société par actions simplifiée, with a share capital of €
60,037,000, whose registered office is situated at rue de Varennes Prolongée,
77876 Montereau-Fault-Yonne, France, registered with the Melun Trade and
Companies Registry under number 484 920 194, represented by Mr Robert J. Siverd,
duly empowered,
 
 
ci-après désignée la « Société »,
hereinafter referred to as the “Company”,
 
 
ET
AND
 
 
GRUPO GENERAL CABLE SISTEMAS S .L.U. société de droit espagnol dont le siège
social est situé à Calle Casanova 150, 08036 Barcelone, immatriculée au Registre
du Commerce de Barcelone, volume 43555, folio 217, page B 18317, représentée par
Monsieur Robert J. Siverd,
GRUPO GENERAL CABLE SISTEMAS S.L.U., a company incorporated under the laws of
Spain whose registered office is situated at Calle Casanova 150, 08036
Barcelona, registered with the Trade Registry of Barcelona, volume 43555, folio
217, page B 18317, represented by Mr Robert J. Siverd,
 
 
ci-après désignée l’ « Associé Unique »),
hereinafter referred to as the “Sole Shareholder”,
 
 
D’UNE PART,


ON THE OTHER HAND,


 
 
ET :
AND:


 
 
Monsieur Emmanuel Sabonnadière, né le 7 juin 1964 à Grenoble (38), France, de
nationalité française, demeurant Carrer Dels Cavallers 86, 88 Appartement 2-1 A,
08034 Barcelone, Espagne,
Mr Emmanuel Sabonnadière, born on June 7, 1964 in Grenoble (38), France, a
French citizen, residing at Carrer Dels Cavallers 86, 88 Apartment 2-1 A, 08034
Barcelona, Spain,
 
 
ci-après désigné « Monsieur Sabonnadière »,
hereinafter referred to as “Mr Sabonnadière”,
 
 
D’AUTRE PART.


ON THE OTHER HAND.


 
 
La Société et l’Associé Unique, d’une part, et Monsieur Sabonnadière, d’autre
part, sont ci-après dénommés, ensemble, les « Parties » et, individuellement,
une « Partie ».
The Company and the Sole Shareholder, in the one hand, and Mr Sabonnadière, in
the other hand, are hereinafter, together, referred to as the “Parties” and,
individually, as a “Party”.
 
 
IL A PRÉALABLEMENT ÉTÉ EXPOSÉ CE QUI SUIT:
WHEREAS:
 
 
Monsieur Sabonnadière a été nommé en qualité de Président de la Société par
décision de l’Associé Unique de la Société en date du 15 septembre 2008, pour
une durée illimitée.
Mr Sabonnadière was appointed as President of the Company by a decision of the
Sole Shareholder of the Company dated September 15, 2008, for an unlimited
duration.


-1-



--------------------------------------------------------------------------------



Nonobstant sa nomination de Président de la Société, il a conservé ses fonctions
salariées antérieures de « Directeur des Opérations et du Développement » de la
Société, pour lesquelles il avait été recruté le 1er août 2008 et ce, jusqu’au
30 juin 2010.
Notwithstanding his appointment as President of the Company, he retained up to
June 30, 2010 his prior salaried functions as “Manager of Operations and
Development” of the Company, for which he had been recruited on August 1, 2008.
 
 
En vertu de décisions de l’Associé Unique de la Société en date du 30 juin 2010,
M. Sabonnadière a été confirmé dans ses fonctions de Président de la Société,
les pouvoirs lui ayant été confiés lors de sa nomination le 15 septembre 2008
ayant également été confirmés.
By virtue of the decisions of the Sole Shareholder of the Company dated June 30,
2010, Mr Sabonnadière was confirmed in his functions as President of the
Company; the powers which had been entrusted to him when he was appointed on
September 15, 2008 were also confirmed.
 
 
Il a, en outre, été décidé par l’Associé Unique de la Société qu’il percevrait
une rémunération annuelle brute de deux cent soixante mille (260.000) euros
versée en douze (12) mensualités au titre de ses fonctions de Président de la
Société, disposerait d’une voiture de fonctions d’une valeur catalogue minimale
de quarante (40.000) euros qu’il serait autorisé à utiliser à des fins
personnelles et continuerait d’avoir droit au remboursement sur justification
des frais de déplacement et de représentation exposés dans le cadre de ses
fonctions de Président de la Société.
Moreover, it was decided by the Sole Shareholder that he would receive a gross
annual remuneration amounting to two hundred and sixty thousand (260,000) euros
payable in twelve (12) instalments for his duties as President of the Company,
that he would benefit from a company car of a minimal catalogue value of forty
thousand (40,000) euros which he would also be entitled to use for personal
purposes and that he would continue to be entitled to the reimbursement of his
travel and entertainment expenses incurred within the framework of his duties as
President of the Company.
 
 
Il a également été prévu par l’Associé Unique de la Société lors desdites
décisions en date du 30 juin 2010 que M. Sabonnadière pourrait percevoir un
bonus annuel sur objectif d’un montant total de deux cent soixante-cinq mille
(265.000) euros à objectifs atteints payable au cours du premier trimestre
suivant la clôture de chaque exercice comptable.
It was also provided by the Sole Shareholder of the Company as part of said
decisions dated June 30, 2010 that Mr Sabonnadière could receive an annual bonus
on objectives amounting to a total amount of two hundred and sixty five thousand
(265,000) euros if the objectives were achieved which would be payable in the
first quarter following the accounting year end.
 
 
Par ailleurs, aux termes de la quatrième décision de l’Associé Unique de la
Société en date du 30 juin 2010, il est précisé qu’en cas de révocation de ses
fonctions de Président de la Société, Monsieur Sabonnadière se verra accorder
une indemnité d’un montant correspondant à 50% de sa rémunération brute
mensuelle pendant dix-huit (18) mois, calculée sur la base de sa dernière
rémunération brute mensuelle de base, en vigueur au jour de la cessation de son
mandat, hors bonus, rémunération exceptionnelle et avantage en nature, et
payable en dix-huit (18) mensualités.
Meanwhile, pursuant to the fourth decision of the Sole Shareholder of the
Company dated June 30, 2010, it is specified that in case of removal of Mr
Sabonnadière from the office of President of the Company, Mr Sabonnadière shall
be entitled to indemnification corresponding to eighteen (18) months of fifty
percent (50%) of his monthly gross base remuneration, calculated on the basis of
the last monthly gross base remuneration applicable on the date of termination
of his mandate, excluding any bonus, exceptional remuneration or benefit in
kind, and shall be payable in eighteen (18) instalments.
 
 
Il était également prévu qu’il recevrait le bonus annuel sur objectif de
l’exercice considéré au cours duquel la révocation est intervenue, calculé
prorata temporis.
It is also provided that he will receive the annual bonus on objectives for the
financial year in which the removal occurs, calculated on a prorate temporis
basis.
 
 
En outre, il est précisé que Monsieur Sabonnadière recevra 1,5 fois le montant
le plus élevé soit du bonus annuel sur objectif de l’exercice considéré, soit de
la moyenne des bonus annuels sur objectifs perçus au cours des trois (3) années
précédant la fin du mandat, au plus tard dans les trois (3) mois suivant la fin
de l’année civile au cours de laquelle la cessation de son mandat est
intervenue.
In addition, it is provided that he will receive 1.5 times the highest of his
bonus on objectives for the current financial year and the average of the annual
bonuses paid to him over the three (3) years preceding the end of his mandate,
payable no later than three (3) months after the end of the calendar year in
which the removal occured.
 
 
Enfin, aux termes de la cinquième décision des décisions de l’Associé Unique de
la Société en date du 30 juin 2010, il est expressément prévu que Monsieur
Sabonnadière sera tenu par
Finally, in accordance with the fifth decision of the decisions of the Sole
Shareholder of the Company dated June 30, 2010, it is expressly provided that Mr
Sabonnadière will be




-2-



--------------------------------------------------------------------------------



une obligation de non-concurrence pendant une période vingt-quatre (24) mois à
compter du dernier jour effectif d’exercice de son mandat social de Président de
la Société dans les termes de l’accord séparé signé conjointement par la Société
et Monsieur Sabonnadière le 30 juin 2010 (l’ « Engagement de Non-Concurrence »).
bound by a non-compete undertaking for a period of twenty-four (24) months as of
the last effective date of his corporate mandate as President of the Company
under the terms of a separate agreement entered into between the Company and Mr
Sabonnadière on June 25, 2010 (the “Non-Compete Undertaking”).
 
 
Il est prévu, dans le cadre de cet Engagement de Non-Concurrence, qu’en
contrepartie de cet Engagement de Non-Concurrence, Monsieur Sabonnadière recevra
de la Société une indemnité compensatrice brute mensuelle égale à cinquante pour
cent (50%) de sa dernière rémunération brute mensuelle de base, sauf à ce que la
Société le libère de son Engagement de Non-Concurrence.
It is stated within the framework of this Non-Compete Undertaking that, in
consideration of this Non-Compete Undertaking, Mr Sabonnadière will receive from
the Company a monthly gross indemnity corresponding to fifty percent (50%) of
his last gross base monthly salary, unless the Company decides to release him
from the performance of his Non-Compete Undertaking.
 
 
En outre, le 1er juillet 2010, Monsieur Sabonnadière fut nommé Président du
Conseil d’administration de Grupo General Cable Sistemas S.L.U..
In addition, on July 1, 2010, Mr Sabonnadière was appointed as President of the
Board of Directors of Grupo General Cable Sistemas S.L.U..
 
 
Le 14 mars 2014, General Cable Corporation a informé à Monsieur Sabonnadière,
qu’elle désirait de mettre fin aux fonctions d’ « Executive Vice President,
President and Chief Executive officer, Europe and Mediterranean » de ce dernier
au sein du groupe General Cable et de mettre un terme à toutes les autres
fonctions le liant à General Cable Corporation et ses sociétés affiliées (le
« Groupe General Cable »), en ce compris ses fonctions de Président de la
Société et de Président et membre du Conseil d’administration de Grupo General
Cable Sistemas S.L.U..
On March 14, 2014 General Cable Corporation, informed Mr. Sabonnadière that it
intended to terminate his functions as “Executive Vice President, President and
Chief Executive officer, Europe and Mediterranean” and all other positions
connected with General Cable Corporation and its affiliated companies (the
“General Cable Group”), including his functions as President of the Company and
as President and member of the Board of Directors of Grupo General Cable
Sistemas S.L.U..
 
 
A la suite de ces discussions, General Cable Corporation a procédé aux dépôts
requis par le droit boursier américain et a publié un communiqué de presse le 20
mars 2014 aux termes duquel General Cable Corporation annonçait qu’elle s’était
lancée à la recherche d’un successeur pour Monsieur Sabonnadière et que
s’ouvrait une période de transition pour Monsieur Sabonnadière pouvant aller
jusqu’à six (6) mois pendant laquelle il conserverait sa position actuelle selon
les termes de son contrat en cours.
Following these discussions, General Cable Corporation made the applicable US
Securities and Exchange filings and issued a press release dated March 20, 2014
whereby General Cable Corporation announced that it had launched a search for Mr
Sabonnadière’s successor and that a transition period had been opened for Mr
Sabonnadière for up to six (6) months during which he would retain his current
position under his current contract terms.
 
 
C’est dans ces conditions, qu’après discussions, les Parties se sont convenues
des termes du présent accord de séparation (l’ « Accord »).
In these circumstances, after discussions, the Parties have agreed the terms of
this separation agreement (the “Agreement”).
 
 
CECI AYANT ETE PREALABLEMENT EXPOSE, IL A ÉTÉ CONVENU CE QUI SUIT :
THIS HAVING BEEN SAID, IT HAS BEEN AGREED AS FOLLOWS:
 
 
1    Cessation des fonctions de Monsieur Sabonnadière en qualité de « Executive
Vice President, President and Chief Executive officer, Europe and
Mediterranean » du Groupe General Cable
1    Termination of the functions of Mr Sabonnadière as « Executive Vice
President, President and Chief Executive officer, Europe and Mediterranean » of
the General Cable Group
 
 
Les Parties confirment qu’il sera valablement mis fin aux fonctions de Monsieur
Sabonnadière en qualité d’ « Executive Vice President, President and Chief
Executive officer, Europe and Mediterranean » au sein du Groupe General Cable le
31 juillet 2014.
The Parties acknowledge that the functions of Mr Sabonnadière as « Executive
Vice President, President and Chief Executive officer, Europe and
Mediterranean » of the General Cable Group will be validly terminated on July
31, 2014.
 
 
Monsieur Sabonnadière reconnaît expressément qu’à cette date, aucune somme ne
lui sera due par la Société
Mr Sabonnadière expressly acknowledges that, on that date, no sum will be due to
him by the Company or any


-3-



--------------------------------------------------------------------------------



ou une des sociétés du Groupe Général Cable à raison de l’exercice de ses
fonctions d’ « Executive Vice President, President and Chief Executive officer,
Europe and Mediterranean » au sein du Groupe General Cable.
other company belonging to the General Cable Group in consideration of the
exercise of his functions as « Executive Vice President, President and Chief
Executive officer, Europe and Mediterranean » of the General Cable Group.
 
 
2    Révocation du mandat de Monsieur Sabonnadière en qualité de Président du
Conseil d’administration de Grupo General Cable Sistemas S.L.U.
2    Revocation of the mandate of Mr Sabonnadière as President of the Board of
Directors Grupo General Cable Sistemas S.L.U.
 
 
Les Parties confirment la révocation ce jour de Monsieur Sabonnadière de ses
fonctions de Président du Conseil d’administration de Grupo General Cable
Sistemas S.L.U. avec prise d’effet au 30 juin2014.
The Parties confirm the revocation on the date hereof of Mr Sabonnadière as
President of the Board of Directors of Grupo General Cable Sistemas S.L.U. with
effect on June 30, 2014.


 
 
Nonobstant ce qui précède, Monsieur Sabonnadière continuera d’être rémunéré par
Grupo General Cable Sistemas S.L.U. à hauteur de vingt mille sept cent
soixante-dix mille euros et soixante-quinze centimes (20.770,75€) bruts par mois
et ce, jusqu’au 30 juin 2014.
Notwithstanding the foregoing, Mr Sabonnadière will continue to be remunerated
by Grupo Cable Sistemas S.L.U. an amount of twenty thousand seven hundred
seventy euros and seventy-five cents (EUR 20,770.75) gross per month up until
June 30, 2014.
 
 
3    Révocation du mandat de Monsieur Sabonnadière en qualité de Président de la
Société
3    Revocation of the mandate of Mr Sabonnadière as President of the Company
 
 
Les Parties confirment la révocation ce jour de Monsieur Sabonnadière de ses
fonctions de Président de la Société avec prise d’effet au 31 juillet 2014.
The Parties confirm the revocation on the date hereof of Mr Sabonnadière as
President of the Company with effect on July 31, 2014.
 
 
Monsieur Sabonnadière continuera d’être rémunéré par la Société à hauteur de
vingt mille sept cent soixante-dix mille euros et soixante-quinze centimes
(20.770,75€) bruts par mois et ce, du 1er au 31 juillet 2014.
Mr Sabonnadière will continue to be remunerated by the Company an amount of
twenty thousand seven hundred seventy euros and seventy-five cents (EUR
20,770.75) gross per month up from July 1, 2014 until July 31, 2014.
 
 
4    Démission des mandats au sein du Groupe General Cable
4    Resignation from all positions connected with the General Cable Group
 
 
Les Parties conviennent que Monsieur Sabonnadière démissionnera, par acte
séparé, de toutes ses fonctions au sein du Groupe General Cable, lesquelles sont
listées en Annexe 2 au présent Accord, à l’exception de ses fonctions au sein de
la joint-venture algérienne, Enicab, tel que stipulé à l’article 6 ci-dessous.
The Parties agree that Mr Sabonnadière will resign, by separate document, from
all positions connected with the General Cable Group, except with the Algerian
joint-venture company, Enicab, as stipulated in Section 6 below, which are
listed on Schedule 2 to this Agreement.
 
 
5    Absence de contrat de travail
5    Absence of employment contract
 
 
Monsieur Sabonnadière confirme qu’il n’est pas lié à la Société et/ou à une
quelconque autre société du Groupe General Cable par aucun contrat de travail,
ni écrit, ni oral, en cours ou temporairement suspendu.
Mr Sabonnadière confirms that he is not connected to the Company and/or any
other company of the General Cable Group by virtue of an employment contract,
whether written or oral, in force or temporarily suspended.
 
 
6    Représentation au Conseil d’administration d’Enicab
6    Representation on the Board of Directors of Enicab
 
 
Les Parties conviennent que postérieurement à la date de prise d’effet de la
révocation de son mandat de Président de la Société, soit le 31 juillet 2014,
Monsieur Sabonnadière continuera (i) comme Président du Conseil d’Administration
de la joint-venture de l’Enicab et (ii) de représenter Grupo General Cable
Sistemas S.L.U. en qualité de membre du Conseil d’administration de la joint-
The Parties agree that after the effective date of the revocation of his mandate
as President of the Company, i.e. on July 31, 2014, Mr Sabonnadière will
continue (i) to act as President and member of the Board of Directors of the
Algerian joint-venture company Enicab and (ii) to represent Grupo General Cable
Sistemas S.L.U. as member of the Board of


-4-



--------------------------------------------------------------------------------



venture algérienne, Enicab, et ce dans les conditions visées dans le cadre du
contrat de consultant reproduit en Annexe 1 au présent Accord qui sera signé le
31 juillet 2014 au plus tard.
Directors of the Algerian joint-venture company, Enicab, in accordance with the
terms and conditions provided in the consulting agreement reproduced in Schedule
1 to this Agreement which will be signed on July 31, 2014.
 
 
7    Déclarations et engagements des Parties
7    Declarations and undertakings of the Parties
 
 
7.1    Déclarations et engagements de la Société
7.1    Declarations and undertakings of the Company
 
 
(a)    Frais de déménagement de Monsieur Sabonnadière
(a)    Relocation expenses of Mr Sabonnadière
 
 
La Société s’engage à rembourser les frais du déménagement de Monsieur
Sabonnadière devant intervenir fin juin 2014, de Barcelone en Espagne à une
destination de son choix en France, et ce dans la limite d’un montant maximal de
cinq mille (5.000) euros toutes taxes comprises, sur présentation de la facture
correspondante.
The Company undertakes to reimburse the relocation expenses of Mr Sabonnadière
who will move at the end of June from Barcelona in Spain to his chosen
destination in France, up to a maximum amount of five thousand (5,000) Euros
including taxes, on presentation of the corresponding invoice.
 
 
(b)    Frais d’assistance comptable et fiscale de Monsieur Sabonnadière
(b)    Expenses for accounting and tax assistance provided to Mr Sabonnadière
 
 
La Société s’engage, en outre, à rembourser à Monsieur Sabonnadière les frais
d’assistance comptable et fiscale raisonnablement encourus pour l’établissement
de ses déclarations fiscales au titre des années 2013 et 2014, sur présentation
de la facture correspondante.
The Company also undertakes to reimburse to Mr Sabonnadière the reasonable
expenses incurred for the accounting and tax assistance required to prepare his
personal tax returns for the years 2013 and 2014, on presentation of the
corresponding invoice.
 
 
(c)    Obligation de non-concurrence
(c)    Non-compete undertaking
 
 
La Société déclare que Monsieur Sabonnadière sera libéré de l’Engagement de
Non-Concurrence auquel il avait consenti par acte séparé en date du 25 juin 2010
au bénéfice de la Société et ce, à compter de la date de prise d’effet de la
révocation de son mandat de Président de la Société, soit le 31 juillet 2014 et
qu’aucun paiement ne sera donc effectué au bénéfice de Monsieur Sabonnadière au
titre de l’Engagement de Non-Concurrence.
The Company declares that as of the effective date of the revocation of his
mandate as President of the Company, i.e. July 31, 2014, Mr Sabonnadière will be
released from, and no payments will therefore be made under, the Non-Compete
Undertaking which he agreed to be bound to for the benefit of the Company by
virtue of a separate agreement dated June 25, 2010.
 
 
(d)    Lettre de recommandation
(d)    Recommendation letter
 
 
La Société s’engage à remettre à Monsieur Sabonnadière, le 31 juillet 2014, une
lettre de recommandation signée par Greg Kenny à raison de de ses fonctions au
sein du Groupe General Cable et ce, afin de faciliter la recherche d’emploi de
ce dernier.
The Company undertakes to provide to Mr Sabonnadière, on July 31, 2014, a
recommendation letter signed by Greg Kenny in relation to his functions within
the General Cable Group in order to facilitate his job search.
 
 
(e)    Indemnisation au titre de la police d’assurance responsabilité des
dirigeants
(e)    Indemnification and Directors and Officers Insurance
 
 
La Société s’engage à transmettre à Monsieur Sabonnadière une lettre lui
expliquant ses droits à indemnisation en vertu du droit des sociétés et au titre
de la police d’assurance responsabilité des dirigeants souscrite par la Société.
The Company undertakes to provide to Mr Sabonnadière a letter explaining his
rights to indemnification under corporate law and to the benefits of the
director and officer insurance subscribed by the Company.
 
 
7.2    Déclarations et engagements de Monsieur
        Sabonnadière
7.2    Declarations and undertakings by Mr Sabonnadière
 
 
Monsieur Sabonnadière prend acte qu’à compter du 31
Mr Sabonnadière acknowledges that as of July 31,


-5-



--------------------------------------------------------------------------------



juillet 2014, les stock-options non encore exerçables dont il est à ce jour
titulaire dans le cadre du plan General Cable Corporation 2005 Stock Incentive
Plan émis par General Cable Corporation seront annulées.
2014, the unvested restricted stock units which he holds to date in the plan
known as the General Cable Corporation 2005 Stock Incentive Plan issued by
General Cable Corporation will be forfeited.
 
 
Monsieur Sabonnadière prend également acte que les stock-options dont il est
titulaire à ce jour dans le cadre du plan General Cable Corporation 2005 Stock
Incentive Planémis par General Cable Corporation et qui sont d’ores et déjà
exerçables, ne pourront être exercées par Monsieur Sabonnadière avant le 27
janvier 2015. Après le 27 janvier 2015, les stock-options qui non pas été
exercées seront annulées.
Mr Sabonnadière also acknowledges that the stock-options which he holds to date
in the plan known as General Cable Corporation 2005 Stock Incentive Plan issued
by General Cable Corporation and which are already exercisable, will only be
exercisable by Mr Sabonnadière before January 27, 2015. After January 27, 2015,
any unexercised stock options will be forfeited.
 
 
Par ailleurs, Monsieur Sabonnadière s’engage à rendre à Grupo General Cable
Sistemas S.L.U. la voiture de fonction qui avait été mise à sa disposition par
cette dernière au plus tard le 30 juin 2014.
In addition, Mr Sabonnadière undertakes to return to Grupo General Cable
Sistemas S.L.U. the company car made available to him by the latter no later
than June 30, 2014.
 
 
Monsieur Sabonnadière s’engage, en outre, à quitter l’appartement situé Carrer
dels Cavelers 88, Appart 1-2a, 08034 Barcelona, Espagne, mis à sa disposition
par Grupo General Cable Sistemas S.L.U. contre rémunération au plus tard le 30
juin 2014.
In addition, Mr Sabonnadière undertakes to leave the flat situated at Carrer
dels Cavelers 88, Appart 1-2a, 08034 Barcelona, Spain, made available to him by
Grupo General Cable Sistemas S.L.U. against remuneration no later than June 30,
2014.
 
 
A compter de la date de libération des lieux, soit le 30 juin 2014 au plus tard,
les Parties conviennent expressément que Monsieur Sabonnadière ne sera plus
responsable de l’entretien desdits locaux et qu’il ne sera plus effectué de
prélèvement sur ses bulletins de salaire au titre de la mise à disposition
desdits locaux.
Starting on the date the premises become vacant, i.e. on June 30, 2014 at the
latest, the Parties expressly undertake that Mr Sabonnadière will no longer be
in charge of the upkeep of said premises and that no more deduction will be made
on his pay slips for the use of said premises.
 
 
Enfin, Monsieur Sabonnadière s’engage à remettre à la Société, au plus tard le
31 juillet 2014, la carte de crédit, le téléphone portable et l’ordinateur
portable qui ont été mis à sa disposition par la Société.
Finally, Mr Sabonnadière undertakes to return to the Company, no later than July
31, 2014, the credit card, the cell phone and the lap top which were made
available to him by the Company.
 
 
8    Indemnités dues en raison de la révocation du mandat de Monsieur
Sabonnadière en qualité de Président de la Société
8    Indemnities due as a result of the revocation of the mandate of Mr
Sabonnadière as President of the Company
 
 
La Société s’engage à verser à Monsieur Sabonnadière, le 31 juillet 2014, un
montant forfaitaire de cinq cent quatre-vingt-douze mille cinq cent (592.500)
euros (l’ « Indemnité de Révocation »). L’Indemnité de Révocation inclut :
The Company undertakes to pay to Mr Sabonnadière, on July 31, 2014, a lump sum
payment in the amount of five hundred ninety-two thousand five hundred (592,500)
euros (the “Revocation Indemnity”). The Revocation Indemnity includes:
 
 
1) une somme correspondant à dix-huit (18) mois du 50% de deux cent soixante
mille euros (260.000€), soit une indemnité brute de cent quatre-vingt-quinze
mille (195.000) euros ; et
1) a sum of eighteen (18) months of fifty percent (50%) of two hundred sixty
thousand euros (EUR 260,000), i.e. a gross indemnity amounting to one hundred
and ninety-five thousand (195,000) euros; and
 
 
2) 1,5 fois le montant de son bonus annuel sur objectifs de l’exercice
2014, soit la somme brute de trois cent quatre-vingt-dix-sept mille cinq cent
(397.500) euros, Monsieur Sabonnadière reconnaissant expressément et
irrévocablement que cette somme est supérieure à la moyenne des bonus annuels
sur objectifs perçus
2) 1.5 times the amount of his annual bonus on objectives, i.e. the gross sum of
three hundred and ninety-seven thousand five hundred (397,500) euros which., Mr
Sabonnadière expressly and irrevocably acknowledges is higher than the


-6-



--------------------------------------------------------------------------------



au cours des trois (3) dernières années.
average of the annual bonuses paid to him over the past three (3) years.
 
 
L’Indemnité de Révocation sera versée par la Société à Monsieur Sabonnadière
après déduction des cotisations sociales et de la CSG/CRDS.
The Revocation Indemnity will be paid by the Company to Mr Sabonnadière after
deduction of social security contributions and GSC/SSRC.
 
 
En outre, Grupo General Cable Sistemas, S.L.U. paiera le bonus annuel sur
objectifs de Monsieur Sabonnadière concernant l’exercice se terminant le 31
décembre 2014, calculé prorata temporis, soit la somme brute de cent
cinquante-quatre mille cinq cent quatre-vingt-trois (154.583) euros, le 30 juin
2014.
In addition, Grupo General Cable Sistemas S.L.U. will pay the prorata amount of
his current target bonus for the financial year ending on December 31, 2014,
i.e. the gross sum of one hundred fifty four thousand five hundred eighty three
(154,583) euros on June 30, 2014.
 
 
9    Désistement d’instances et d’actions
9    Waiver of legal actions
 
 
En contrepartie du versement des sommes et indemnités visées aux articles 7 et 8
ci-dessus, Monsieur Sabonnadière se déclare entièrement et définitivement rempli
de la totalité de ses droits et demandes, de quelque nature qu’ils soient, à
l’égard de la Société, de l’une quelconque des sociétés du Groupe General Cable
- à l’exception de la société Enicab, tel que précisé à l’article 6 ci-dessus -
et/ou de l’un quelconque de leurs actionnaires, dirigeants, mandataires sociaux
ou administrateurs respectifs, tant au titre de ses fonctions d’ « Executive
Vice President, President and Chief Executive officer, Europe and
Mediterranean » du Groupe General Cable, de son mandat de Président au sein de
la Société, de son mandat de Président du Conseil d’administration de Grupo
General Cable Sistemas S.L.U., de que de l’Engagement de Non-Concurrence et de
tout autre accord ayant pu intervenir avec la Société et/ou l’une quelconque des
sociétés du Groupe General Cable le concernant.
In consideration of the payment of the sums and indemnities referred to in
articles 7 and 8 above, Mr Sabonnadière declares that he has been fully
satisfied of all his rights and claims, of any kind whatsoever, vis-à-vis the
Company, and any company of the General Cable Group - except in Enicab as
stipulated under 6 above - and/or any of their respective shareholders,
executives, corporate mandate holders or directors, in relation to his functions
as « Executive Vice President, President and Chief Executive officer, Europe and
Mediterranean » of the General Cable Group, his mandate as President of the
Company, his mandate as President of the Board of Directors of Grupo General
Cable Sistemas S.LU.., the Non-Compete Undertaking and any other agreement
whatsoever entered into with the Company and/or any of the companies of the
General Cable Group.
 
 
Monsieur Sabonnadière renonce, par conséquent, définitivement à toute instance,
action et/ou recours à l'encontre de la Société, de l’une quelconque des
sociétés du Groupe General Cable - à l’exception de la société Enicab, tel que
précisé à l’article 6 ci-dessus - et/ou de leurs actionnaires, dirigeants,
mandataires sociaux ou administrateurs respectifs à raison de l’exécution et/ou
de la cessation de ses fonctions d’ « Executive Vice President, President and
Chief Executive officer, Europe and Mediterranean » au sein du Groupe General
Cable, de l’exécution et/ou de la révocation de son mandat de Président de la
Société, de l’exécution et/ou de la révocation de son mandat de Président du
Conseil d’administration de Grupo General Cable Sistemas S.L.U., du non-respect
par la Société de l’Engagement de Non-Concurrence conclu par acte séparé en date
du 25 juin 2010.
Consequently, Mr Sabonnadière irrevocably waives his right to any proceedings,
action and claim against the Company, the companies of the General Cable Group -
except in Enicab as stipulated under 6 above - and/or their respective
shareholders, executives, corporate mandate holders or directors relating to the
performance and/or termination of his functions as « Executive Vice President,
President and Chief Executive officer, Europe and Mediterranean » of the General
Cable Group, the performance and/or revocation of his mandate as President of
the Company, the performance and/or revocation of his mandate as President of
the Board of Directors of Grupo General Cable Sistemas S.LU.., the
non-compliance by the Company of the Non-Compete Undertaking entered into in a
separate agreement dated June 25, 2010.
 
 
Monsieur Sabonnadière renonce également, définitivement et irrévocablement, à
toute instance, action et/ou recours à l’encontre de la Société et/ou d’une
quelconque autre société du Groupe General Cable, à raison de l’existence et/ou
l’exécution et/ou la cessation d’un quelconque contrat de travail.
Mr Sabonnadière also finally and irrevocably waives his right to any
proceedings, action and/or claim against the Company and/or any other company of
the General Cable Group, relating to the existence and/or the performance and/or
the termination of any employment contract.


-7-



--------------------------------------------------------------------------------



Réciproquement, la Société, agissant tant pour son propre compte que pour le
compte des sociétés du Groupe General Cable, renonce à toute instance, action
et/ou recours à l'encontre de Monsieur Sabonnadière, trouvant sa cause dans (i)
l’exécution et/ou à la cessation de ses fonctions d’ « Executive Vice President,
President and Chief Executive officer, Europe and Mediterranean » au sein du
Groupe General Cable, (ii) dans l’exécution et/ou la révocation de son mandat de
Président de la Société, (iii) dans l’exécution et/ou la révocation de son
mandat de Président du Conseil d’administration de Grupo General Cable Sistemas
S.L.U. and/or (iv) the non-performance by Mr Sabonnadière of the Non-Compete
Undertaking.
Conversely, the Company, acting both on its own behalf and on behalf of the
other companies of the General Cable Group, waives its rights to any
proceedings, action and/or claim against Mr Sabonnadière in relation to (i) the
performance and/or the termination of his functions as « Executive Vice
President, President and Chief Executive officer, Europe and Mediterranean » of
the General Cable Group, (ii) the performance and/or the revocation of his
mandate as President of the Company, (iii) the performance and/or the revocation
of his mandate as President of the Board of Directors of Grupo General Cable
Sistemas S.L.U. and/or (iv) the non-performance by Mr Sabonnadière of the
Non-Compete Undertaking.
 
 
10    Engagements réciproques des Parties
10    Mutual undertakings of the Parties
 
 
10.1    Non-dénigrement and non-divulgation
10.1    Non-denigration and non-divulgation
 
 
Monsieur Sabonnadière s’engage, à partir de la date de signature du présent
Accord, et sans limitation de durée à :
Mr Sabonnadière undertakes, as of the date of signature of this Agreement, and
without any time limit:
 
 
● ne pas tenir des propos, à ne pas publier ou produire une quelconque
déclaration qui soit de nature à porter atteinte aux intérêts ou à l'image de la
Société ou des sociétés du Groupe General Cable, ou de nature à jeter le
discrédit sur celles-ci, leur stratégie, leurs activités, leurs produits, leur
direction ou leur personnel ;
● not to make any statement, not to publish nor produce any declaration which
would be damaging to the interests or the image of the Company or of any other
company belonging to the General Cable Group or likely to throw discredit upon
them, their strategy, their activities, their products, their direction or their
personnel;
 
 
● ne pas attester par écrit ou verbalement contre les intérêts de la Société ou
des sociétés du Groupe General Cable, ou de l’un de leurs actionnaires,
administrateurs, représentants et/ou employés ;
● not to testify, either in writing or verbally, against the interests of the
Company or the companies of the General Cable Group, one of their shareholders,
directors, representatives and/or employees;
 
 
● ne pas divulguer ou faire un usage commercial, pour son bénéfice personnel ou
celui de tout tiers, entreprise, société, association ou personne en relation
avec le monde des affaires, d’un quelconque secret en rapport avec la
profession, ou une quelconque information confidentielle (y compris, notamment,
les termes de contrats ou d’arrangements, existants ou de projets potentiels,
les finances, les informations concernant les clients, la propriété
intellectuelle, les différends, le développement des affaires, les programmes de
marketing et/ou les projets) concernant ou relatifs aux affaires de la Société,
de l’une quelconque des sociétés du Groupe General Cable et/ou de leurs clients.
● not to reveal or use for business purposes, for his own personal benefit or
for the benefit of a third party, enterprise, company, society or person
connected with the business community, any secret relating to the profession, or
any confidential information (including, inter alia, the terms and conditions of
contracts or arrangements, existing or potential projects, finances, information
regarding customers, intellectual property, disputes, business development,
marketing programs and/or projects) concerning or relating to the business of
the Company, of any of the companies belonging to the General Cable Group and/or
their customers.
 
 
Réciproquement, la Société s'engage à ne publier ou ne produire aucune
déclaration pouvant porter atteinte (i) à la carrière de Monsieur Sabonnadière
et/ou (ii) à l’honneur et/ou à la réputation de Monsieur Sabonnadière.
Conversely, the Company undertakes not to publish or communicate any harmful
declaration which could damage (i) the career of Mr Sabonnadière and/or (ii) the
honour and/or the reputation of Mr Sabonnadière.
 
 
10.2    Confidentialité
10.2    Confidentiality
 
 
Monsieur Sabonnadière s’engage à ne pas donner, procurer ou fournir, de quelque
manière que ce soit,
Mr Sabonnadière undertakes not to give, get or


-8-



--------------------------------------------------------------------------------



directement ou indirectement, à toute personne ou société, tout secret d’affaire
ou toute information confidentielle concernant, en particulier, les activités de
la Société ou de celles d’autres sociétés du Groupe General Cable auquel
appartient la Société, leurs produits, leurs clients ou les membres de leur
personnel.
provide, in any way whatsoever, directly or indirectly, to anyone or to any
company, any business secret or any confidential information relating to the
activities of the Company or of the other companies belonging to the General
Cable Group, their products, their customers or members of their staff.


 
 
10.3    Non-sollicitation
10.3    Non-solicitation
 
 
Pendant toute la durée de son mandat social au sein de la Société et pendant une
durée de douze (12) mois après la fin de ses mandats sociaux au sein du Groupe
General Cable, Monsieur Sabonnadière ne pourra, directement ou indirectement,
solliciter, attirer, persuader ou induire un salarié, administrateur, mandataire
social, collaborateur, consultant, représentant ou cocontractant de la Société,
ou de l’une quelconque des sociétés du Groupe General Cable, de mettre fin à son
contrat de travail ou son engagement au sein de la Société ou Groupe General
Cable en vue d’être employé ou engagé par n’importe quel autre personne,
entreprise, société ou toute autre forme d’activité commerciale n’appartenant
pas au Groupe General Cable, sauf pour les besoins de l’accomplissement de ses
responsabilités au sein de la Société ou du Groupe General Cable.
During his corporate mandate with the Company and for a period of twelve (12)
months after the termination of his corporate mandates within the General Cable
Group, Mr Sabonnadiere will not, directly or indirectly solicit, entice,
persuade or induce any employee, director, officer, associate, consultant, agent
or independent contractor of the Company, or any of the companies belonging to
the General Cable Group, to terminate his or her employment or engagement bythe
Company or the General Cable Group to become employed or engaged by any person,
firm, corporation or other business enterprise other than a member of the
General Cable Group, except in furtherance of his responsibilities to the
Company or the General Cable Group.
 
 
11    Assistance juridique
11    Legal advice
 
 
Monsieur Sabonnadière déclare qu’il a disposé d’un temps suffisant pour
apprécier la teneur de cet Accord avant de le signer, et qu’il a été invité à
solliciter l’aide d’un conseil pour l’éclairer dans cette procédure.
Mr Sabonnadière acknowledges that he has been given sufficient time to consider
the terms and conditions of this Agreement before entering into it and that he
has been invited to hire a legal counsel to advise him in this procedure.
 
 
Monsieur Sabonnadière reconnaît être parfaitement informé de sa situation au
regard des organismes de sécurité sociale, de chômage et de l’administration
fiscale et déclare que ces questions ne sauraient en aucun cas remettre en cause
le présent Accord.
Mr Sabonnadière acknowledges that he was duly informed of his position regarding
the social security and unemployment agencies and tax authorities and declares
that these matters may under no circumstances call this Agreement into question.
 
 
12    Droit applicable - Juridictions compétentes
12    Applicable law - Competent jurisdictions
 
 
Le présent Accord sera interprété et soumis au droit français. Tout différend
relatif à la validité, l’interprétation ou l’exécution du présent Accord sera
soumis à la compétence des juridictions françaises.


This Agreement shall be construed and governed by French law. Any dispute,
controversy or claim arising from or in connection with this Agreement,
including any question regarding its validity, interpretation or executing will
be resolved by the French competent courts


-9-



--------------------------------------------------------------------------------



Fait à Melun,
Le    8 May       2014,
en quatre (4) exemplaires originaux, dont un (1) pour chacun des signataires.
Executed in Melun,
On __________ 2014,
In four (4) original copies, including one (1) for each signatory.
 
 
/s/ Robert J. Siverd
/s/ Robert J. Siverd
SILEC CABLE*,
SILEC CABLE*,
représentée par Monsieur Robert J. Siverd,
represented by Mr. Robert J. Siverd
 
 
/s/ Robert J. Siverd
/s/ Robert J. Siverd
GRUPO GENERAL CABLE SISTEMAS S.L.U.*,
GRUPO GENERAL CABLE SISTEMAS S.L.U.*,
représentée par Monsieur Robert J. Siverd
represented by Mr Robert J. Siverd
 
 
/s/ Emmanuel Sabonnadière
/s/ Emmanuel Sabonnadière
Monsieur Emmanuel Sabonnadière*
Mr Emmanuel Sabonnadière*








-10-



--------------------------------------------------------------------------------



Schedule 1


Contrat de Consultant


Consulting Agreement




CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made this ___ day of ________,
2014 by and between General Cable Corporation, a corporation organized under the
laws of Delaware, with its principal office and address at 4 Tesseneer Drive,
Highland Heights, Kentucky, USA 41076, for itself and on behalf of its
affiliates (together “General Cable” or the "Company"), and Emmanuel
Sabonnadiere, whose principal address is 10, rue Brisemiche, 75004 Paris -
France (“Sabonnadiere” or “Consultant”). This Consulting Agreement takes effect
on August 1, 2014, provided that the Separation Agreement between General Cable
and Sabonnaidiere executed on ___________, 2014 has become effective in accord
with its terms.
WHEREAS, the Company desires to retain Consultant to provide consulting services
more fully described herein for and on behalf of the Company and certain of its
affiliates; and
WHEREAS, Consultant is willing to perform such consulting services, which may
include the utilization of one or more employees, agents or subcontractors of
Consultant;
NOW THEREFORE, the parties agree as follows:
1.Services. Beginning on August 1, 2014 (the “Effective Date”) and during the
Term of the Agreement, Consultant agrees to provide the services described on
Exhibit A, and at the request of the Company subject to the terms and conditions
of this Agreement (the “Services”). Other services to be provided by Consultant
may be added under this Agreement upon the mutual agreement of the parties.
a.
Consultant agrees to keep Gregory B. Kenny, the Company’s President and Chief
Executive Officer, or his designees, well informed through quarterly updates
about the status of the Services and related matters, including any change in
Consultant’s organization or agents or subcontractors who may perform Services
under this Agreement.

b.
Sabonnadiere’s title with regard to General Cable shall be “Special Advisor to
the President and Chief Executive Officer.”

2.Covenants of Consultant. Consultant hereby covenants and agrees as follows:
a.
Consultant will at all times represent the interests of the Company above all
other interests, including Consultant’s own interests or those of any third
party, in fulfilling its service as a member of the board of directors of
Company’s affiliates.

b.
During the Term of this Agreement, Consultant will not acquire any additional
securities of any company on whose board of directors or governing board
Consultant serves unless and until such board services is terminated or expires.

c.
Upon the termination or expiration of this Agreement, Consultant


-11-



--------------------------------------------------------------------------------



(i)    will resign with immediate effect as Chairman of the Board and member of
the Board of Company’s Algerian affiliate, Enicab, and as member of the board of
directors or governing board on which Consultant serves pursuant to this
agreement; and
(ii)    will assign, without any additional compensation, to Company or an
affiliate of Company designated by Company, all of Consultant’s right, title and
interest to all securities of any company on whose board of directors or
governing board Consultant serves pursuant to this Agreement.
d.
During the term of this Agreement, neither Consultant nor any employee,
affiliate, agent or representative of Consultant will provide consulting
services to any other wire and cable manufacturing or distribution company while
serving as a director of any General Cable affiliated company or otherwise
providing General Cable with consulting services.

e.
Nothing in this Agreement shall be interpreted to preclude Consultant or
Sabonnadiere from also performing services for an entity other than Company
provided that such other services do not otherwise conflict with the obligations
within this Agreement.

3.Independent Consultant. Consultant is performing the Services pursuant to this
Agreement as an independent contractor and not as an employee, agent, partner of
or joint venturer with Company. Consultant will not have authority to bind or
obligate Company in any manner. The sole interest of the Company is to assure
that the Services will be provided in a competent, efficient, and satisfactory
manner. Consultant will be solely responsible for the payment or withholding of
all income taxes, Social Security taxes, unemployment taxes, and any other
similar taxes imposed by any jurisdiction or arising from Consultant’s
compensation hereunder.
4.Compensation. As compensation in full for Services provided by Consultant
during the Term of this Agreement, Company will pay or cause to be paid to
Consultant:
(i)
Five Thousand, Four Hundred Seventeen Euros (EUR 5,417.00) per month for the
Enicab Services described in Exhibit A. Invoices for services performed on
behalf of Enicab Services shall be submitted to and approved by Mayte Cruz; and

(ii)
Five Thousand Four Hundred Seventeen Euros (EUR 5,417.00) per month for the
Silec Cable Services described in Exhibit A. Invoices for services performed on
behalf of Silec Cable Services shall be submitted to and approved by MT Blanot;
and

(iii)
Eight Hundred Euros (EUR 800) per day for Other Consulting Services on behalf of
General Cable and its affiliated entities. Invoices for such Other Consulting
Services performed on behalf of General Cable or its affiliated entities shall
be submitted to and approved by G. Schöffner.

Consultant will provide Company with a monthly invoice for expenses incurred and
Services rendered in the previous month. The invoice will include a description
of the Services provided. Subject to review and approval, payment for Services
will be due thirty (30) days from receipt of Consultant’s invoice.
5.Expenses. The Company will reimburse Consultant for certain reasonably
incurred business expenses according to the following guidelines:

-12-



--------------------------------------------------------------------------------



a.
Reasonable and necessary travel-related expenses, including air, car, hotel,
meals and other reasonable expenses of Consultant incurred in traveling, when
required by Company, will be invoiced monthly to Company by Consultant for
reimbursement by Company, upon review and approval by Company. Consultant
anticipates that his primary residence will be in France but has not yet
determined the precise location within France.

b.
Any significant or abnormal expense items unique to the provision of the
Services will be mutually reviewed by Consultant and Company before being
incurred, and if so agreed by the parties, will be itemized and invoiced monthly
for reimbursement by Company.

c.
Excluded from reimbursement are normal and customary office expenses necessary
for a Consultant, its employees, agents and subcontractors to perform their
regular business, including but not limited to purchase or use of equipment,
internet access, a computer, telephone/cell phone, and fax, will be the
responsibility of Consultant and will not be reimbursed by Company.
Notwithstanding the foregoing, Company will reimburse Consultant for cellular
calls made on the Company’s behalf at Consultant’s cost without any mark-up.
However, Company may, if feasible, cause its Silec Cable affiliate to provide
office space and administrative support at Silec Cable for Consultant to
facilitate the performance of the Services. Company shall provide Consultant
with a General Cable e-mail address and a General Cable business card reflecting
his title of “Special Advisor to the President and Chief Executive Officer.”

6.Confidentiality. Consultant agrees (i) to hold as a fiduciary and keep
confidential for the benefit of the Company all trade secrets, confidential or
proprietary information, knowledge or data disclosed to it or obtained by it
heretofore or during the term of this Agreement, which is not generally known to
the public or recognized during the term of this Agreement or thereafter
(“Confidential Information”), (ii) not to disclose any Confidential Information
to any other person, firm or corporation, (iii) to return, upon expiration of
the Term or termination as provided for in Section 10, any Confidential
Information then its possession or control to the Company and (iv) to require
any of Consultant’s employees, agents or subcontractors utilized in providing
Services under this Agreement to enter into an agreement agreeing to be bound by
all the obligations described in this Section 6. The provisions of this Section
6 will survive the expiration or termination of this Agreement.
7.Compliance with Law. Consultant agrees during the Term of this Agreement to
abide by any and all US (federal and state) and foreign laws, regulations or
rules applicable to provision of the Services, including the payment of taxes
and similar obligations. Consultant further agrees to at all times abide by the
Company’s Code of Ethics, including its requirements of confidentiality, and to
require any agents or subcontractors utilized in providing Services under this
Agreement to enter into an agreement agreeing to be bound by all obligations
described in this Section 7.
8.Assignment. Neither Consultant nor Emmanuel Sabonnadiere will assign this
Agreement without the prior written consent of the Company and any attempted
assignment without such consent will be null and void.
a.
Notwithstanding the foregoing, it is Sabonnadiere’s intention to establish CE
SABO 2014.EURL, a corporation which will be duly organized, formed and
registered under the laws of France. Upon the establishment of that entity, the
Parties agree that Sabonnadiere may assign his rights and responsibilities under
this Agreement to CE SABO 2014.EURL, which shall assume the designation of
"Consultant" under this Agreement.

b.
Sabonnadiere shall be appointed Gérant of CE SABO 2014.EURL, to perform the
Services under this Agreement. Consultant and Company agree that Emmanuel
Sabonnadiere will be Consultant’s sole representative in the performance of the


-13-



--------------------------------------------------------------------------------



Services under this Agreement and no Services under this Agreement will be
performed by any other person on Consultant’s behalf. Sabonnadiere’s title with
regard to General Cable shall be “Special Advisor to the President and Chief
Executive Officer.”
9.Term. The term of this Agreement will be for a period of one (1) year
beginning on the Effective Date, unless terminated earlier by either party
pursuant to Section 10 of this Agreement. The initial term and any additional
renewal terms or periods will be referred to herein as the “Term” of the
Agreement. Obligations to pay fees incurred prior to the date of termination
will survive termination. This Agreement may be renewed for future additional
periods by mutual agreement of the parties.
10.Termination. This Agreement may be terminated prior to the expiration of the
Term only according to the following provisions:
a.
Either party may terminate this Agreement for any reason, and without cause,
upon thirty (30) days’ prior written notice to the other party. The Company
agrees to reimburse Consultant for all reasonably incurred business expenses as
of the termination date; and,

b.
Either party may terminate this Agreement immediately upon the occurrence of any
of the following: (i) the other party breaches any term of this Agreement and
fails to correct the same after being given prior written notice of such and at
least ten (10) days in which to do so; (ii) either party declares bankruptcy,
has such a proceeding initiated against it, is declared insolvent or has a
trustee appointed for the benefit of its creditors; (iii) Consultant fails,
after prior warning and an opportunity to cure, to meet the reasonable
performance objectives or criteria of Company; or (iv) Emmanuel Sabonnadiere
dies, becomes disabled or otherwise becomes physically incapable of performing
the Services on behalf of Consultant. For purposes of this Section 10b, notice
of termination may be given by email (with delivery confirmation) sent to the
email address provided by each party to the other on execution of this
Agreement; and

c.
Notwithstanding the foregoing, neither party will terminate this Agreement for a
period of twelve (12) months from the Effective Date, except as provided in
subsection 10b. In the event that the Company terminates this Agreement prior to
the expiration of twelve (12) months from the Effective Date, it shall pay to
Consultant all compensation owed as if the Agreement had remained in effect for
such twelve (12) month period. In the event that Consultant obtains new
full-time employment, it shall not be a violation of this Agreement for either
the Company or Consultant to terminate this Agreement upon 30 days’ prior
written notice to the other party.

11.Intellectual Property.
a.
In exchange for the compensation and other consideration set forth herein,
Consultant agrees to assign and does hereby assign to Company or its nominee to
become and remain its sole and exclusive property, all of Consultant’s interest
in any inventions, ideas, discoveries and improvements, whenever developed
(“Work Product”), and any patents, trademarks, trade secrets, copyrights, or
similar rights (and the applications there for) which may be issued or exist, at
any time, with respect thereto worldwide, which Consultant, its employees,
agents or subcontractors conceive or develop in connection with the Services.

b.
Whenever Company requests, whether during the Term of this Agreement or at any
time after its termination, Consultant will, and will cause any of Consultant’s
agents or subcontractors utilized in providing Services pursuant to this
Agreement to, at


-14-



--------------------------------------------------------------------------------



Company’s expense, execute, acknowledge and deliver all applications,
assignments or other instruments, and otherwise render all such assistance that
Company deems necessary to apply for, obtain and maintain patent, copyright and
trademark registrations of the United States or any foreign country or to
otherwise protect Company’s interests therein, and Consultant hereby directs its
assigns, heirs and legal representative to do likewise.
c.
In addition, if Company so requests, Consultant will prepare, maintain and make
available to it at any time, complete and current written records, memoranda and
drawings, in such form as Company may require, of all inventions, ideas,
discoveries and improvements referred to in this Section 11.

d.
The provisions of this Section 11 will survive the expiration or termination of
the Agreement.

12.Indemnification. Consultant will indemnify, defend and hold Company harmless
from and against any and all claims, demands, actions, penalties or liabilities,
including reasonable attorneys’ fees that:
a.
the Work Product infringes upon the intellectual property rights of any third
party;

b.
Consultant or any employee, agent or subcontractor of Consultant is an employee
of Company;

c.
result from any breach of this Agreement by Consultant, its agents or
subcontractors; or

d.
result from any negligence or willful misconduct of Consultant, its employees,
agents or subcontractors;

The Company will indemnify, defend and hold the Consultant harmless from and
against any and all claims, demands, actions, penalties or liabilities,
including reasonable attorneys’ fees including:
a.
all third party claims, excluding any claims from Consultant’s employees,
subcontractors or agents, that the Consultant is an employee of the Company;

b.
those which result from any breach of this Agreement by the Company, its agents
or subcontractors; or

c.
those which result from any negligence or willful misconduct of the Company, its
employees, agents or subcontractors.

13.Consultant’s Warranty. Consultant and Company each warrant that its
performance of the Services and other obligations under this Agreement will not
violate any existing contractual and legal obligations. Consultant and Company
each also warrant that it will not have nor enter into a conflict of interest
between the interests of the other Party and that of a third party or Consultant
as a result of the execution of this Agreement and the performance of the
obligations herein.
14. Insurance. The Company will provide or arrange for directors and officers
insurance coverage as well as certain other global travel related insurance that
cover existing Company employees to Consultant sufficient to cover the scope of
the Services related to Consultant’s service on any board of directors of the
Company’s affiliates being provided by Consultant under this Agreement. Without
limitation of the above, Company will provide travel related insurance,
consistent with that provided to existing Company employees, to Consultant for
travel to Algeria.
15.Dispute Resolution.

-15-



--------------------------------------------------------------------------------



a.    Any dispute or claim arising out of or in connection with or relating to
this Agreement or the breach, termination or invalidity hereof, will be referred
at the request in writing (“Dispute Notice”) of any Party to binding arbitration
by a panel of three (3) arbitrators (the “Arbitration Board”) in accordance with
the Rules of American Arbitration Association as may be modified by the
provisions of this Clause. Within thirty (30) days after one Party has served a
Dispute Notice, the Company will appoint one (1) arbitrator and the Consultant
will appoint one (1) arbitrator. The two (2) arbitrators so appointed will
appoint a third arbitrator within thirty (30) days of the appointment of the
last of the two arbitrators. All arbitration proceedings will be conducted in
the English language and the place of arbitration will be Cincinnati, Ohio,
United States of America. The arbitrators will decide any such dispute or claim
strictly in accordance with the laws of the Commonwealth of Kentucky, United
States of America.
b.    The costs and expenses of the arbitration, including, without limitation,
the fees of the arbitration and the Arbitration Board, will be borne equally by
each Party to the dispute or claim and each Party will pay its own fees,
disbursements and other charges of its counsel, except as may be determined by
the Arbitration Board. The Arbitration Board will have the power to award
interest on any sum awarded pursuant to the arbitration proceedings and such sum
will carry interest, if awarded, until the actual payment of such amounts.
c.    Any award made by the Arbitration Board will be final and binding on each
of the Parties that were parties to the dispute.
16.General.
a.
This Agreement constitutes the entire Agreement of the parties with respect to
the subject matter covered, and will be governed by and construed in accord with
the internal laws of the Commonwealth of Kentucky, United States of America,
excluding principles of conflicts of laws.

b.
No modifications, amendments or waiver of any provision hereof will be effective
unless made in writing and signed by the party to be bound.

c.
In the event that any provision of this Agreement is held ineffective or
unenforceable, the remaining provisions will remain unaffected.





 
 
Name:
Emmanuel Sabonnadiere
 
 
GENERAL CABLE CORPORATION
 
 
By:
 
Name:
Gregory B. Kenny
Title:
President and Chief Executive Officer


-16-



--------------------------------------------------------------------------------



                
EXHIBIT A – DESCRIPTION OF SERVICES


The Services to be performed during the Term of the Agreement include the
Services described below. The parties acknowledge and agree that Gregory B.
Kenny, President and Chief Executive Officer of the Company, may consult with
other officers and business associates to determine the nature and scope of
Services to be performed by Consultant.


1.    Enicab Services:


•
Consultant will serve as Chairman of the Board of the Company’s Algerian
affiliate, Enicab, representing the interest of General Cable. Consultant will
attend, in person, the number of board meetings of Enicab as required by the
Company in its sole discretion; provided that such requirements meet the
corporate governance standards of Enicab.  

•
Consultant will act as the primary contact for General Cable relating to the
operation of the Enicab wire and cable business and will advise General Cable on
Enicab’s business, operations and financial results.



2.    Silec Cable Services:
•
Consultant will provide support to Company’s affiliate, Silec Cable, consisting
of advising on General Cable’s turnkey project business in Europe, on the
development of DC land cable technology, and on the development and advancement
of business relationships with Silec Cable’s customers, including Electricité de
France and other similar large utilities by devising creative and unique
solutions to their business problems and issues.

 
•
Consultant, at Company’s request, will serve as a member of the the Supervisory
Board of Silec Cable.



3.    Other Services:
Consultant will provide and perform such other services on which the Parties
mutually agree.

-17-



--------------------------------------------------------------------------------





Schedule 2


Démission des postes à compter du 31 juillet 2014
Positions resigned as of July 31, 2014




Entité/Entity


Poste occupé/Position held




Alcave Venezuela, C.C.A.
Administrateur
Director
Alcave Venezuela, S.L.


Administrateur
Director
Cables Electricos Ecuatorianos C.A.


Administrateur
Director
Cobre Cerillos S.A.


Administrateur
Director
ECN Cable Group, SL
Président et membre du Conseil d’administration
Chairman and Member of Board
GC Latin America Holdings, SL
Président et membre du Conseil d’administration
Chairman of the Board
General Cable Celcat, Energia E Telecomuniacoes SA
Président et membre du Conseil d’administration
Chairman of the Board
General Cable Egypt SAE


Président du Conseil d’administration
Chairman of the Board
General Cable Holdings (Spain) SL


Président du Conseil d’administration
Chairman of the Board
General Cable Maroc Sarl


Administrateur/Director
General Cable Nordic A/S


Président du Conseil d’administration
Chairman of the Board
Grupo General Cable Sistemas S.L.U.


Président du Conseil d’administration – démission à compter du 30 juin 2014
Chairman of the Board – resigned as of June 30, 2014




-18-

